Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4-19-2022 have been fully considered. As the arguments pertain to the previous grounds of rejection the examiner provides no note worthy dissent. In light of new art the examiner found the amendment language to be obvious under 35 USC 103 as detailed below. These are new considerations beyond the scope of the previous rejection. As such the new grounds of rejection are the best response to applicant’s arguments. In light of the amendment 4-19-2022 the examiner agrees that the previous rejection of claims 2, 9, and 16 cannot reasonably be regarded as obvious the same way as previously considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Son WO 2017/095082 - Son (US 10362430) used for translation purposes in view of Giszpenc (US 6148566), Haida (US 20020085455), Matsuda (US 4482256), and Murakami (US 4456384) 
With regard to claim 1 Son discloses a wall-mountable electronic clock (101, 601, 657, 656) comprising: 
an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) configured to capture image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
a microphone (288 figure 4a) configured to receive an audio input from the user (column 6 lines 1-6); 
a digital display (260) configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
a speaker (282 figure 4a) configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).
Son does not disclose the claimed: an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall.
Giszpenc teaches a corner panel assembly with armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall.
Haida teaches a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Matsuda a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Murakami a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Son’s robot system with an optional docking structure, as taught by Haida, Matsuda, and Murakami such that Son’s system had an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Haida, Matsuda, and Murakami, and Giszpenc. The reason for doing so would have been to allow the system to operate as a wall clock as taught by the combined references. The citation of the many references to show a simple concept is meant to address applicant’s concern that the primary reference Son was a robot and not a wall clock. The examiner is attempting to show the robust nature of the art wherein robots are very commonly embodied as clocks in a remotely mountable fashion as shown by the extensive evidence of record. The use of robots and robot designs to achieve a mounted clock is very prevalent in the field of endeavor as per the evidence of record. Another reason for doing so would have been to provide tip prevention protection is the embodiments where the robot is large.

With regard to claim 3 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the wall-mountable electronic clock of claim 1, wherein the image data captured from the optical sensor is utilized in one or more computer vision processes for determining at least one of a gesture performed by the user, a distance of the user from the wall-mountable electronic clock, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (abstract; column 15 line 54 through column 16 line 9; figure 6b).

With regard to claim 4 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the wall-mountable electronic clock of claim 3, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 5 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the wall-mountable electronic clock of claim 1, further comprising: a controllable lighting element configured to illuminate an area proximate to the wall- mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 6 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the wall-mountable electronic clock of claim 5, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information provided to the user or the audio information provided to the user (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34).

With regard to claim 7 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the wall-mountable electronic clock of claim 1, wherein the audio input from the user is associated with at least two different languages (the system identifies the user based on direction and presence. The system is capable of distinguishing this data in at least two languages because using a different language would not impede the operation or function of the system).

With regard to claim 8 Son discloses a method for a wall-mountable electronic clock (figure 6b) comprising: 
capturing, by an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) of the wall-mountable electronic clock, image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
receiving, by a microphone (288 figure 4a) of the wall-mountable electronic clock, an audio input from the user (column 6 lines 1-6); 
providing, by a digital display of the wall-mountable electronic clock, visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
providing, by a speaker (282 figure 4a ) of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input  (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).
Son does not disclose the claimed: an armature wherein the armature is configured to provide an inner mounting structure, and is coupled to a rear casing comprising one or more mounts configured to attach to a wall.
Giszpenc teaches a corner panel assembly with armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall.
Haida teaches a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Matsuda a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Murakami a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Son’s robot system with an optional docking structure, as taught by Haida, Matsuda, and Murakami such that Son’s system had an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Haida, Matsuda, and Murakami, and Giszpenc. The reason for doing so would have been to allow the system to operate as a wall clock as taught by the combined references. The citation of the many references to show a simple concept is meant to address applicant’s concern that the primary reference Son was a robot and not a wall clock. The examiner is attempting to show the robust nature of the art wherein robots are very commonly embodied as clocks in a remotely mountable fashion as shown by the extensive evidence of record. The use of robots and robot designs to achieve a mounted clock is very prevalent in the field of endeavor as per the evidence of record. Another reason for doing so would have been to provide tip prevention protection is the embodiments where the robot is large.

With regard to claim 11 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the method for the wall-mountable electronic clock of claim 10, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 12 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the method for the wall-mountable electronic clock of claim 8, further comprising: illuminating, by a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 13 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the method for the wall-mountable electronic clock of claim 12, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information provided to the user or the audio information provided to the user (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34).

With regard to claim 14 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the method for the wall-mountable electronic clock of claim 8, wherein the audio input from the user is associated with at least two different languages (the system identifies the user based on direction and presence. The system is capable of distinguishing this data in at least two languages because using a different language would not impede the operation or function of the system.).

With regard to claim 15 Son discloses a non-transitory computer readable medium (100, 130 figure 3; 230 figure 4a) comprising a plurality of instructions that, when executed by a processor (120 figure 3210 figure 4a), are configured to cause the processor to: 
capture, using an optical sensor of a wall-mountable electronic clock, image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
receive, using a microphone of the wall-mountable electronic clock, an audio input from the user (column 6 lines 1-6);
provide, using a digital display of the wall-mountable electronic clock, visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
provide, using a speaker (speaker figures 3-5)of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16). 
Son does not disclose the claimed: wherein the wall mountable electronic clock comprises an armature configured to provide an inner mounting structure; and a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall. 
Giszpenc teaches a corner panel assembly with armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall.
Haida teaches a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Matsuda a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
Murakami a robot clock with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a main structure/housing.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Son’s robot system with an optional docking structure, as taught by Haida, Matsuda, and Murakami such that Son’s system had an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Haida, Matsuda, and Murakami, and Giszpenc. The reason for doing so would have been to allow the system to operate as a wall clock as taught by the combined references. The citation of the many references to show a simple concept is meant to address applicant’s concern that the primary reference Son was a robot and not a wall clock. The examiner is attempting to show the robust nature of the art wherein robots are very commonly embodied as clocks in a remotely mountable fashion as shown by the extensive evidence of record. The use of robots and robot designs to achieve a mounted clock is very prevalent in the field of endeavor as per the evidence of record. Another reason for doing so would have been to provide tip prevention protection is the embodiments where the robot is large.

With regard to claim 17 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the non-transitory computer readable medium of claim 15, wherein the image data captured from the optical sensor is utilized in one or more computer vision processes for determining at least one of a gesture performed by the user, a distance of the user from the wall- mountable electronic clock, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (abstract; column 15 line 54 through column 16 line 9; figure 6b).

With regard to claim 18 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the non-transitory computer readable medium of claim 17, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 19 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to: illuminate, using a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 20 Son, Haida, Matsuda, and Murakami, and Giszpenc teach the non-transitory computer readable medium of claim 19, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information provided to the user or the audio information provided to the user (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34).

Allowable Subject Matter
Claims 2, 9, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meister (US 5329501), Defazio (US 9348320), and Lee (US 10088809) teach scope relevant to claims 2, 16, and 19. These references do not teach the claim limitations of claims 1, 8, 15 including “one or more mounts”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4-28-22
/SEAN KAYES/Primary Examiner, Art Unit 2844